Citation Nr: 1041587	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-24 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation for residuals of a left ankle 
fracture under the provisions of 38 U.S.C.A. § 1151.



REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1976 to 
December 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that denied entitlement to compensation for residuals of a left 
ankle fracture under the provisions of 38 U.S.C.A. § 1151 (West 
2002).

In June 2009, the Veteran testified at a video conference hearing 
before the undersigned.  A transcript of the hearing is 
associated with the claims file.

The issue was remanded in September 2009 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The record reflects that the Veteran has been receiving Social 
Security Administration (SSA) disability benefits because of his 
inability to hold a job due to his hip pain caused by his ankle 
injury, as indicated on the March 2010 VA examination.  There is 
no evidence of VA having made efforts to obtain these records.  
SSA records must be obtained before a decision on the claim can 
be made.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain copies of 
records pertinent to the Veteran's claim 
for SSA benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, make a notation 
to that effect in the claims folder.

2.   Then, the RO/AMC should arrange for 
the Veteran's claims folder to be reviewed 
by a VA psychiatrist.  If, and only if, 
that VA psychiatrist deems it necessary, 
should the Veteran be afforded another VA 
examination.  The claims file must be made 
available to, and reviewed by, the examiner 
in conjunction with the requested opinion.  
After a complete review of the file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the Veteran's left ankle fracture was 
the result of carelessness, negligence, 
lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA 
in furnishing hospital care, medical or 
surgical treatment, or examination in 
association with his hospitalization for a 
psychiatric disability; or due to an event 
not reasonably foreseeable.  Reasons and 
bases for all conclusions and opinions 
should be provided.

If the examiner finds that he/she must 
resort to speculation to render the 
requested opinion, he/she must state what 
reasons, with specificity, that this 
question is outside the scope for a medical 
professional conversant in VA practices.

3.  After completion of all appropriate 
development, readjudicate the Veteran's 
claim.  If the action taken is adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations. He should also be 
afforded the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


___________________________		
	_______________________ 
      M. R. VAVRINA 					N. RIPPEL
Acting Veterans Law Judge			Acting Veterans Law Judge 
Board Board of Veterans' Appeals 			Board of 
Veterans' Appeals

__________________________
WAYNE M. BRAEUER
Veterans Law Judge Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


